



Exhibit 10(a)(1)
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement is made and effective as of April 3,
2018, by and between Christopher J. Murphy III (hereinafter “Executive”), and
1st Source Corporation, an Indiana corporation (hereinafter “Employer”).
WHEREAS, Executive is currently employed as the Chairman of the Board and Chief
Executive Officer of Employer and Chairman of the Board and Chief Executive
Officer of Employer’s subsidiary, 1st Source Bank (“Bank”), pursuant to that
certain Employment Agreement, dated as of January 1, 2008, and amended as of
February 6, 2014 (“Employment Agreement”); and
WHEREAS, Executive and Employer have agreed to further amend the Employment
Agreement as provided below.
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in the Employment Agreement and this Amendment, Executive
and Employer hereby agree that Section 6(b) of the Employment Agreement is
hereby amended to read as follows:
“6(b). If such termination occurs within one (1) year after a Change in Control
of Employer or Bank, then as severance pay and in lieu of any further
compensation for periods subsequent to the effective date of such termination,
Executive shall receive, within thirty (30) days following such termination, an
amount in cash equal to 2.99 times his “annualized includable compensation for
the base period” (as defined in Section 280G(d)(1) of the Internal Revenue Code
of 1986, as amended (the “Code”)), provided that, for purposes of such
calculation, Executive’s average annual compensation shall be determined by
excluding all compensation other than Executive’s annual base pay and any
bonuses awarded under the Company’s bonus plans, and specifically excluding any
accelerated vesting or conversion of stock awards or exercise of stock options
regardless of their inclusion in the Executive’s reportable gross income.”     
As hereby modified, the Employment Agreement shall continue in full force and
effect.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the day and year first written above.
1st Source Corporation
By:
/s/ Mark D. Schwabero
 
 
/s/ Christopher J. Murphy III
 
Mark D. Schwabero, Chairman
 
 
Christopher J. Murphy III
 
Executive Compensation and
 
 
 
 
Human Resources Committee
 
 
 






